SCHEDULE A OPERATING EXPENSE LIMITS Maximum Operating Fund Name and Class of Shares Expense Limit* Brown Advisory Growth Equity Fund Advisor Shares1.35% Investor Shares1.15% Institutional Shares1.00% Brown Advisory Value Equity Fund Advisor Shares1.35% Investor Shares1.15% Institutional Shares1.00% Brown Advisory Flexible Equity Fund Advisor Shares1.35% Investor Shares1.15% Institutional Shares1.00% Brown Advisory Small-Cap Growth Fund Advisor Shares1.60% Investor Shares1.40% Institutional Shares1.25% Brown Advisory Small-Cap Fundamental Value Fund Advisor Shares1.60% Investor Shares1.40% Institutional Shares1.25% Brown Advisory Opportunity Fund Advisor Shares1.70% Investor Shares1.50% Institutional Shares1.35% Brown Advisory Maryland Bond Fund Advisor Shares0.80% Investor Shares0.60% Institutional Shares0.55% Brown Advisory Intermediate Income Fund Advisor Shares0.80% Investor Shares0.60% Institutional Shares0.55% Brown Advisory Strategic Bond Fund Advisor Shares0.95% Investor Shares0.70% Institutional Shares0.65% Brown Advisory Equity Income Fund Advisor Shares1.35% Investor Shares1.15% Institutional Shares1.00% Brown Advisory Sustainable Growth Fund Advisor Shares1.35% Investor Shares1.15% Institutional Shares1.00% Brown Advisory Tax Exempt Bond Fund Advisor Shares0.80% Investor Shares0.60% Institutional Shares0.55% Brown Advisory-Somerset Emerging Markets Fund Advisor Shares2.00% Investor Shares1.75% Institutional Shares1.60% Brown Advisory-WMC Strategic European Equity Fund Advisor Shares2.00% Investor Shares1.75% Institutional Shares1.60% Brown Advisory Mortgage Securities Fund Advisor Shares0.80% Investor Shares0.60% Institutional Shares0.55% Brown Advisory-WMC Japan Alpha Opportunities Fund** Advisor Shares2.10% Investor Shares1.85% Institutional Shares1.70% -2- Brown Advisory Multi-Strategy Fund** Advisor Shares1.50% Investor Shares1.25% Institutional Shares1.10% Brown Advisory Emerging Markets Small-Cap Fund** Advisor Shares2.35% Investor Shares2.10% Institutional Shares1.95% Brown Advisory Total Return Fund** Advisor Shares0.80% Investor Shares0.60% Institutional Shares0.55% Brown Advisory Global Leaders Fund*** Advisor Shares1.10% Investor Shares0.85% Institutional Shares0.70% * Expressed as a percentage of a Fund’s average daily net assets. ** Effective through October 31, 2016 *** Effective through October 31, 2017 As approved by the Board of Trustees:May 6, 2015. -3-
